     Case 2:18-cv-02081-TLN-KJN Document 130 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LORENZO MAYS, et al.,                           No. 2:18-cv-2081 TLN KJN P
12                        Plaintiffs,                    CLASS ACTION
13             v.                                        ORDER
14       COUNTY OF SACRAMENTO,
15                        Defendant.
16

17            This action is governed by a consent decree (ECF No. 85-1), approved by the court on

18   January 13, 2020 (ECF No. 110), addressing conditions at the Sacramento County Main Jail. On

19   November 16, 2020, the court received a letter from five jail inmates, held in restrictive housing,

20   who claim that since August, despite filing grievances and raising issues1 with various authorities,

21   nothing has been done.

22            Good cause appearing, IT IS HEREBY ORDERED that:

23            1. The Clerk of the Court shall file the inmate letter on the docket;

24
     1
       Such issues include long term isolation, ranging from 6 to 24 months; deprivation of out of cell
25   recreation time; education, rehabilitation, and other materials (i.e. working and fully charged
26   tablets, art supplies) for in-cell activities, and outdoor recreation, and deprivation of adequate
     telephone access; failure to screen or classify each inmate within thirty days or to provide the
27   inmate written notice of why the inmate was placed in restrictive housing, all allegedly in
     violation of the consent decree (Section VIII, “Segregation/Restrictive Housing”) (ECF No. 85-1
28   at 67-68).
     Case 2:18-cv-02081-TLN-KJN Document 130 Filed 11/23/20 Page 2 of 2


 1             2. The Clerk of the Court shall serve a copy of the letter on plaintiffs’ class counsel;

 2             3. Plaintiffs’ class counsel shall ensure that the concerns of these jail inmates are also

 3   addressed in their first report due January 20, 2021 (per ECF No. 128 at 4); and

 4             4. The Clerk of the Court shall serve a copy of this order on the following inmates housed

 5   at the Sacramento County Jail, 651 I Street, Sacramento, CA 95814:

 6                           George Westbrook, X-Ref No. 4102334

 7                           Dereck Gl, X-Ref No. 4391053

 8                           Thien Quach, X-Ref No. 4842965

 9                           Juan Torres, aka Juan Carlos Torresbobadilla, X-Ref No. 4649439

10                           Joel Avila, X-Ref No. 5238061

11   Dated: November 23, 2020

12

13

14

15   /mays2081.ltr.ad.seg2

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
